Title: Thomas Jefferson to Antonio Dugnani, 7 March 1815
From: Jefferson, Thomas
To: Dugnani, Antonio


          My dear and excellent Cardinal. Monticello  in Virginia Mar. 7. 15
          My friend Doctr Barton proposing, for the benefit of his health, a voyage across the Atlantic, and a trial of the air of Europe, will probably be tempted to visit the classical and Splendid city of Rome. he is one of the Vice presidents of the American Philosophical society, Professor of Natural history, Botany, Materia Medica, and of the Institutes and Clinical practice of medecine in the University of Philadelphia, and distinguished by his writings in the physical sciences. your known and kind patronage to American citizens visiting Rome gives me confidence that the worth of Doctr Barton will ensure it’s benefit to him. in requesting my learned friend to present to you this letter himself, I am much gratified by the occasion it affords me of recalling myself to your recollection, and of renewing to you this testimony of my high respect. during so much revolution every where it has been a subject of anxiety to me to learn how you have steered through it. Accept, I pray you, the assurances of my constant and great esteem and consideration.
          Th: Jefferson
         